277 F.3d 558 (D.C. Cir. 2002)
United States of America, Appellantv.Ronnie Bookhardt, Appellee
No. 00-3107
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued October 5, 2001Decided January 29, 2002

[Copyrighted Material Omitted]
Appeal from the United States District Court  for the District of Columbia  (No. 00cr00024-01)
Suzanne Grealy Curt, Assistant U.S. Attorney, argued the  cause for appellant.  With her on the briefs were Wilma A.  Lewis, U.S. Attorney at the time the briefs were filed, John  R. Fisher, Thomas J. Tourish, Jr., and Arvind K. Lal,  Assistant U.S. Attorneys.  Roscoe C. Howard, Jr., U.S. Attorney, entered an appearance.
A.J. Kramer, Federal Public Defender, argued the cause  and filed the briefs for appellee.  Tony W. Miles, Assistant  Federal Public Defender, entered an appearance.
Before:  Ginsburg, Chief Judge, and Sentelle and  Garland, Circuit Judges.
Opinion for the Court filed by Circuit Judge Garland.
Garland, Circuit Judge:


1
This appeal turns on the question  of whether, if a police officer arrests a defendant on a ground  that proves invalid, the arrest is nonetheless lawful if the  same officer had probable cause to arrest the defendant for a  different offense.  We answer that question in the affirmative, and, accordingly, reverse the district court's suppression  of evidence discovered in a search incident to the arrest of  defendant Ronnie Bookhardt.


2
* On November 19, 1999, Detective Caesar Casiano, a member of the Washington, D.C. Metropolitan Police Department,  was driving an unmarked car on Washington's Southeast  Freeway.  As Casiano was traveling in the far left lane, he  was forced onto the highway's shoulder by Bookhardt's car. Reentering the road, Casiano observed Bookhardt driving at  high speed and weaving in and out of traffic without using  turn signals.  Although (as Casiano subsequently testified) he  was prepared to let Bookhardt get away, Bookhardt exited at  the same ramp as Casiano, and Casiano pulled him over at a  stoplight.


3
When Casiano asked Bookhardt for his driver's license,  Bookhardt replied that he did not have it with him;  he gave  the officer his Social Security number instead.  Upon radioing a police dispatcher, Casiano learned that Bookhardt's  license had expired on October 14, 1999--approximately one  month before.  Casiano then informed Bookhardt that he was  under arrest for driving with an expired license.  Incident to  that arrest, Casiano searched Bookhardt's car and found two  guns, one under the driver's seat and the second under a  floormat on the driver's side.  A grand jury subsequently indicted Bookhardt for unlawful possession of a firearm by a  convicted felon, in violation of 18 U.S.C.  922(g).


4
Pursuant to Federal Rule of Criminal Procedure 12(b)(3),  Bookhardt moved to suppress the use of the guns as evidence. His motion did not discuss the arrest for driving with an  expired permit.  Instead, Bookhardt argued that the initial  traffic stop was unlawful because Detective Casiano lacked  probable cause to believe that he had committed a traffic  violation, and contended that the guns should be suppressed  because they were discovered as a result of the unlawful stop. Following a hearing, the district court denied Bookhardt's  motion.  The court found Casiano's testimony to be credible,  ruled that he had had probable cause to stop Bookhardt for  reckless driving and to arrest him for driving with an expired  license, and held that the discovery of the guns was the  product of a lawful search incident to that arrest.


5
At the time of the district court's ruling, neither the parties  nor the court realized that, although driving with a license  expired for more than ninety days is a criminal offense under  District of Columbia law, D.C. Code  40-301(d), driving with  a license expired for ninety days or less is not criminal, id.   40-301(d-1).1  The prosecutor learned of the ninety-day  exception before the jury was sworn on the morning of trial  and promptly informed the court and defense counsel, who  renewed Bookhardt's motion to suppress.  The court found  that Casiano had had probable cause to arrest Bookhardt for  reckless driving.2  It ruled, however, that since the detective  had chosen instead to arrest Bookhardt for driving with the  expired license, and since it was now apparent that the arrest  on that charge was invalid, the search of the car incident to  arrest was also invalid and its fruits must be suppressed. Because the guns found in Casiano's search were essential to  proof of the firearms offense for which Bookhardt was indicted, their suppression effectively ended the prosecution.   Thereafter, the government filed a notice of appeal pursuant  to 18 U.S.C.  3731, the statute that governs appeals by the  United States in criminal cases.

II

6
Before reaching the question of whether the car search was  lawful, we must first address Bookhardt's motion to dismiss  this appeal on the ground that the government failed to file,  in a timely fashion, the certification required by  3731. That section provides, inter alia, that:


7
An appeal by the United States shall lie to a court of appeals from a decision or order of a district court suppressing or excluding evidence ... in a criminal proceeding, not made after the defendant has been put in jeopardy ..., if the United States [A]ttorney certifies to the district court that the appeal is not taken for purpose of delay and that the evidence is a substantial proof of a fact material in the proceeding.


8
....


9
The appeal in all such cases shall be taken within thirty days after the decision, judgment or order has been rendered and shall be diligently prosecuted.


10
The provisions of this section shall be liberally construed to effectuate its purposes.


11
18 U.S.C.  3731 (emphasis added).  In this case, the district  court's order granting the motion to suppress was entered on  September 13, 2000.  The government's notice of appeal was  filed October 12, 2000, within the thirty-day window provided  by the statute.  The required certification, however, was not  filed until November 2, 2000, approximately three weeks after  the notice of appeal.  Bookhardt contends that the government's certification was untimely and that the appeal should  therefore be dismissed.


12
Section 3731 does not expressly state whether the government must file its certification by the time the notice of  appeal is filed, by the end of the thirty-day period in which the appeal may be taken, or by some other time.  Although  several circuits have inferred from the purposes underlying  the section that certification should be made at the time the  notice of appeal is filed,3 this circuit has never decided the  question.  Nor need we do so today.  As the government has  represented that from this point forward its policy will be to  file the  3731 certification on or before the date it files the  notice of appeal, we do not expect this issue to arise again. Appellant's Opp'n to Appellee's Mot. to Dismiss at 4 n.2. More important, for the reasons stated below, it is not  necessary to decide the question in order to resolve the  appeal presently before us.


13
Assuming that the government filed its certification late, its  tardiness is necessarily fatal only if it is a jurisdictional bar to  consideration of the government's appeal.  Although the statute expressly makes the filing of the certification a prerequisite to appeal, see 18 U.S.C.  3731 (providing that "an appeal  by the United States shall lie ... if the United States  [A]ttorney certifies...." (emphasis added)), it says nothing  about the consequences of failing to file in a timely fashion--a  not surprising state of affairs given, as noted above, that the  statute does not mention a filing deadline for certification at  all.  Every circuit to consider the issue has concluded that  untimely filing is not a jurisdictional bar.4  Instead, while emphasizing that  3731 requires a " 'conscientious preappeal analysis by the responsible prosecuting official,' "  United States v. Smith, 263 F.3d 571, 577 (6th Cir. 2001)  (quoting United States v. Carrillo-Bernal, 58 F.3d 1490, 1494  (10th Cir. 1995)), courts have treated untimely certification as  a filing irregularity under Federal Rule of Appellate Procedure 3(a)(2), for which the remedy is a matter of the court's  discretion.  Such treatment is appropriate, as Rule 3(a)(2)  states that "[a]n appellant's failure to take any step other  than the timely filing of a notice of appeal does not affect the  validity of the appeal, but is ground only for the court of  appeals to act as it considers appropriate, including dismissing the appeal."


14
In this case the government did file a timely notice of  appeal, and, accordingly, its failure arguendo to file the  accompanying certification in a timely manner "does not  affect the validity of the appeal," but rather leaves us with  discretion to act as we "consider[ ] appropriate."  Fed. R.  App. P. 3(a)(2).  As to how to exercise that discretion, the  Sixth Circuit has recently observed:


15
[C]ourts typically consider a variety of factors, including: when the certificate was filed;  the reason for the failure to timely file it;  whether the government did in fact engage in a conscientious pre-appeal analysis;  whether the government acknowledges that the certification requirement should be taken seriously; any delay or prejudice to the defendant;  whether the appeal raises important legal issues needing appellate clarification;  and whether the appeal should be heard in the interest of justice, or for any other significant reason.


16
Smith, 263 F.3d at 578 (internal quotation marks omitted). We have no need to assess the relative import of these  factors, as each weighs in favor of permitting the government's appeal to go forward in the instant case.


17
First, the government filed the required certification only  three weeks after filing the notice of appeal, without any  complaint or prompting by either the defendant or the court.5 Second, the government has represented that it did not file  earlier because it was unaware of any requirement to do so. The government's representation on the point is credible  given that the statute does not contain an express timing  requirement, that this circuit has never before addressed the  question, and that Bookhardt's experienced counsel has conceded that he, too, was unaware of such a requirement.  Mot.  for Leave to Late File Mot. to Dismiss Appeal at 1.


18
Nor is there any reason to doubt the government's representation that it engaged in a conscientious pre-appeal analysis and that this analysis yielded the conclusion that an appeal  under  3731 was warranted.  Appellant's Opp'n to Appellee's Mot. to Dismiss at 14.6  The suppressed evidence was essential, not merely "material," to the government's case,  and, as we discuss below, the contention that it was wrongly  suppressed is sufficiently reasonable to eliminate any concern  that the appeal was taken "for purpose of delay."  Moreover,  the government acknowledges that the certification requirement must be taken seriously, id. at 5, as confirmed by the  fact that it filed the certification within three weeks of the  notice of appeal, without any suggestion from the defendant  or the court that the certification was missing or late.  The  defendant, who has been free on bond pending this appeal,  has been unable to articulate any way in which that threeweek hiatus--which did not delay resolution of the appeal at  all--prejudiced him.7  Finally, although the legal issue at  stake here may not be of transcendent importance, it surely is  significant and apparently is in need of some clarification.


19
Under these circumstances, we conclude that it is "appropriate," Fed. R. App. P. 3(a)(2), and in the interest of justice  to hear this appeal.  Accordingly, even assuming that the  government's certification was not timely filed, we deny defendant's motion to dismiss the appeal.

III

20
In considering an appeal from a decision of a district court,  we review de novo the court's conclusions regarding questions  of law, United States v. Weaver, 234 F.3d 42, 46 (D.C. Cir.  2000), as well as its determinations of probable cause, Ornelas  v. United States, 517 U.S. 690, 699 (1996).  We review the  district court's "findings of historical fact only for clear error  and ... give due weight to inferences drawn from those  facts," id., as well as to the court's determination of witness  credibility, United States v. Christian, 187 F.3d 663, 666  (D.C. Cir. 1999).


21
The government contends that the warrantless search of  the passenger compartment of Bookhardt's car, which yielded  the two guns that were suppressed in this case, was lawful  under the well-established "search incident to arrest" exception to the Fourth Amendment's warrant requirement.  See  New York v. Belton, 453 U.S. 454, 460 (1981).8  The validity of  a search grounded upon that exception depends on the lawfulness of the arrest, which in turn requires probable cause to  believe that a crime has been committed.  See Christian, 187 F.3d at 667.  As the government concedes, although Detective Casiano arrested Bookhardt for driving with an expired  license, he did not have probable cause to do so because it is  not a crime under District of Columbia law to drive with a  license that has been expired for ninety days or less.  See  Appellant's Br. at 12, 16 (conceding that Bookhardt could not  lawfully be arrested on the expired license charge);  see also  id. at 9 n.7 (acknowledging for purposes of appeal that, at the  time of the arrest, Casiano was aware that Bookhardt's  license had expired on October 14, 1999).  Accordingly, the  remaining questions are:  (1) whether Bookhardt's arrest was  lawful if the detective had probable cause to believe that  Bookhardt had committed a different crime (reckless driving),  and (2) whether Casiano did in fact have such probable cause. We consider the first question in this Part and the second in  Part IV below.


22
More than twenty-five years ago, this court stated that "an  arrest will be upheld if probable cause exists to support  arrest for an offense that is not denominated as the reason  for the arrest by the arresting officer."  United States v.  Joyner, 492 F.2d 655, 656 (D.C. Cir. 1974).  In that case, we  held that even if Florida police had wrongly arrested the  defendant for an out-of-state crime, the arrest (and therefore  the use of evidence obtained incident thereto) was lawful  because they had probable cause to arrest him for violations of Florida law.  Id.  In so holding, we cited a case of even  earlier vintage, Bell v. United States, in which we had held  that "[t]he question is not what name the officer attached to  his action;  it is whether, in the situation in which he found  himself, he had reasonable ground to believe a felony had  been committed and that the [defendants] had committed it." 254 F.2d 82, 86 (D.C. Cir. 1958).  In Bell, we ruled that  despite the fact that the offense for which the defendants had  been arrested, "investigation of housebreaking," was not a  crime, the fact that probable cause existed to arrest the  defendants for a felony was sufficient to render the arrest  lawful.  Id. at 86-87.9


23
Other circuits have similarly concluded that, even if probable cause does not support arrest for the offense charged by  the arresting officer, an arrest (and search incident thereto) is  nonetheless valid if the same officer had probable cause to  arrest the defendant for another offense.10  This result is  consistent with the Supreme Court's holding, in Whren v.  United States, that the existence of probable cause must be  determined objectively from the facts and circumstances  known to the officers at the time of the arrest without regard  to the "actual motivations" or "[s]ubjective intentions" of the  officers involved.  517 U.S. 806, 813 (1996).  In Whren, police  officers purportedly stopped a car for a traffic violation,  subsequently arresting the occupants on narcotics charges  after observing a bag of drugs.  The defendants alleged that  the traffic violation was merely a pretext, and suggested that  the officers' real motivation for the stop was to search for  drugs.  The Supreme Court held that even if the traffic stop  was a pretext for the search, the officers' subjective intent  was irrelevant;  under the Fourth Amendment, the stop was  lawful because there was probable cause to believe the driver  had committed a traffic violation.  Id. at 812-13, 819.11  So  too, here.  Notwithstanding Casiano's subjective intent to  arrest Bookhardt for driving with an expired license, the  arrest was lawful if Casiano had probable cause to believe the  defendant guilty of reckless driving.


24
Bookhardt argues that Whren is inapplicable to this case  because he does not contend that Detective Casiano arrested  him on a pretext, but rather out of the detective's ignorance  of the relevant D.C. Code provision.  We fail to see, however,  why the police should be in a better position if they prevaricate about the reason for arresting a defendant than if they  make an honest mistake of law.  As long as Casiano had an  objectively valid ground upon which to arrest Bookhardt, the  fact that he articulated an invalid one does not render the  arrest unlawful.  Cf. United States v. Dhinsa, 171 F.3d 721,  725 (2d Cir. 1998) ("A fair reading of Whren ... leads to the  conclusion that an observed traffic violation legitimates a stop  even if the detectives do not rely on the traffic violation."). Indeed, were we to hold otherwise, we would do no more than  create an incentive for the police "to routinely charge every  citizen taken into custody with every offense" they can think  of, "in order to increase the chances that at least one charge  would survive"--yielding no additional protection of civil liberties while adding considerably to the burden placed upon  both defendants and police.  United States v. Atkinson, 450 F.2d 835, 838 (5th Cir. 1971) (quoted with approval in Wayne  R. LaFave, Search and Seizure  1.4(d), at 111 n.29 (3d ed.  1996)).12


25
Although the district court agreed that Detective Casiano  had probable cause to arrest Bookhardt for reckless driving,  it declined to rely on that ground to validate the search,  holding that Knowles v. Iowa, 525 U.S. 113 (1998), rather  than Whren, was the applicable Supreme Court precedent. In Knowles, the Court held that an officer may not conduct a  search incident to arrest when, although the officer has  probable cause to make an arrest, he issues a citation instead  of arresting the defendant.  Knowles found that neither of  the two historical justifications for the search-incident-to arrest exception--the need to disarm the subject in order to  take him into custody and the need to preserve evidence for  later use at trial--applies when a defendant is not actually  arrested and taken into custody.  Id. at 116-19.  The key  point in Knowles, therefore, was not that the officer had a  lawful ground for arrest upon which he did not rely, but that  he did not arrest the defendant at all.  When an officer does  take a defendant into custody, the historical justifications for  the search-incident-to-arrest exception apply regardless of  whether the officer articulates the wrong reason for making  the arrest.13  Accordingly, because Casiano did take Bookhardt into custody, Knowles is without application to this case,14 and the car search must be upheld if the detective had  probable cause to arrest the defendant.

IV

26
Bookhardt argues that even if a lawful arrest for violating  the reckless driving statute would have rendered the search  of his car valid, his arrest was unlawful because there was no  probable cause to believe he had violated the statute.  This  argument is readily dismissed.


27
The D.C. Code makes reckless driving a criminal offense,  D.C. Code  40-712(c), and provides that:


28
Any person who drives any vehicle upon a highway carelessly and heedlessly in willful or wanton disregard of the rights or safety of others, or without due caution and circumspection and at a speed or in a manner so as to endanger or be likely to endanger any person or property, shall be guilty of reckless driving.


29
Id.  40-712(b).15  Detective Casiano's testimony, credited by  the district court, established that Bookhardt drove at a high  rate of speed, greater than that of the surrounding traffic,  that he wove in and out of lanes without signaling, and that  he forced Casiano's vehicle off the road, nearly causing a  collision.  Whether or not the defendant actually exceeded  the speed limit, Bookhardt's misconduct was serious and  more than sufficient to establish both that he drove "carelessly and heedlessly in willful ... disregard of the ... safety of  others," and that he drove "without due caution and circumspection ... in a manner so as to endanger ... any person." See Swailes v. District of Columbia, 219 A.2d 100, 102 (D.C.  1966) (holding that "it is possible to drive well within the  prescribed speed limit and still be a menace to the safety of  others" under an earlier but identical version of the reckless  driving statute).  Hence, there is no doubt that Casiano had  probable cause to arrest Bookhardt for the crime of reckless  driving.

V

30
We conclude that, notwithstanding the government's failure  to file its  3731 certificate contemporaneously with its notice  of appeal, this case is properly before us.  We further hold  that if a police officer arrests a defendant on a ground that  ultimately proves invalid, the arrest is nonetheless lawful if  the same officer had probable cause to arrest the defendant  for a different criminal offense.  Finally, we find that the  officer who arrested defendant Bookhardt had probable cause  to do so for the offense of reckless driving.  Because Bookhardt's arrest was therefore lawful, the search incident to  that arrest was lawful as well, and the evidence obtained as a  result of the search is admissible at defendant's trial.  Accordingly, the order of the district court suppressing that  evidence is Reversed.



Notes:


1
 Recodified in 2001 as D.C. Code  50-1401.01(d) & (d-1).


2
 As discussed infra Part IV, reckless driving is a criminal offense  in the District of Columbia.  See D.C. Code  40-712(b) & (c),  recodified in 2001 as D.C. Code  50-2201.04(b) & (c).


3
 See, e.g., United States v. Smith, 263 F.3d 571, 578 (6th Cir.  2001) (holding that the certification requirement "is intended to  ensure a conscientious pre-appeal analysis by the responsible prosecuting official," and that "[t]he purpose of the certification is clearly  defeated when the government files its certification after initiating  an appeal") (internal quotation marks omitted);  see United States v.  Salisbury, 158 F.3d 1204, 1207 (11th Cir. 1998);  United States v.  Bailey, 136 F.3d 1160, 1163 (7th Cir. 1998);  United States v. Miller,  952 F.2d 866, 875 (5th Cir. 1992);  see also United States v. Hanks,  24 F.3d 1235, 1238 (10th Cir. 1994) (suggesting that the certification  should be filed within the thirty-day period allowed for filing the  notice of appeal).


4
 See United States v. Smith, 263 F.3d 571, 578 (6th Cir. 2001); United States v. Romaszko, 253 F.3d 757, 760 (2d Cir. 2001);  In re  Grand Jury Subpoena, 175 F.3d 332, 337 (4th Cir. 1999);  United  States v. Gantt, 194 F.3d 987, 997 (9th Cir. 1999);  United States v.  Salisbury, 158 F.3d 1204, 1206 (11th Cir. 1998);  United States v.  Bailey, 136 F.3d 1160, 1163 (7th Cir. 1998);  United States v.  Carrillo-Bernal, 58 F.3d 1490, 1492-93 (10th Cir. 1995);  United  States v. Miller, 952 F.2d 866, 875 (5th Cir. 1992).


5
 Bookhardt did not file his motion to dismiss until September 24,  2001, almost eleven months after the government filed its  3731  certification.


6
 Bookhardt contends that a reason to doubt does arise from the  government's request for a thirty-day extension of this court's  briefing schedule, made after its filing of the  3731 certification, on  the ground that the government needed additional time to complete  its evaluation of whether to pursue the appeal, including time to  obtain authorization from the Solicitor General.  See U.S. Attorney's Manual  9-2.170(A)(2) (providing that any appeal of a decision adverse to the government must be approved by the Solicitor  General).  But there is nothing inconsistent between the United  States Attorney's certification that an appeal meets the threshold  requirements of  3731--that it is not taken for purpose of delay  and that the suppressed evidence is substantial proof of a material  fact--and the need for additional time to determine whether the  case meets other criteria that the Department of Justice may  impose on government appeals in criminal cases.  Nor is there  anything in  3731, which requires certification by "the United  States [A]ttorney," that compels the United States Attorney to  obtain approval from the Solicitor General before filing a certification.


7
 Cf. Smith, 263 F.3d at 580 (noting that "[a]lthough pre-trial  release is a deprivation of liberty, [the defendant] has not shown  substantial prejudice beyond that deprivation").


8
 As the Court further held in Belton, a search incident to arrest  " 'is not only an exception to the warrant requirement of the Fourth  Amendment, but is also a "reasonable" search under that Amendment.' " 453 U.S. at 459 (quoting United States v. Robinson, 414 U.S. 218, 235 (1973)).


9
 At oral argument, Bookhardt sought to distinguish between an  arrest like his own, where the crime charged was not actually a  crime, and an arrest in which the charged offense was a crime but  the officer lacked probable cause to believe it had been committed. We see no reason why such a distinction should be important, since  an arrest in either circumstance is equally invalid and the only  question under our precedents is whether another, valid ground for  arrest exists.  Moreover, the above recitation of the facts in Bell,  which involved a charged offense that was not an offense at all,  makes clear that the distinction the defendant seeks to draw would  not assist him in distinguishing this circuit's precedents.


10
 See, e.g., Barna v. City of Perth Amboy, 42 F.3d 809, 819 (3d  Cir. 1994) (holding that "[p]robable cause need only exist as to any  offense that could be charged under the circumstances");  United  States v. Kalter, 5 F.3d 1166, 1168 (8th Cir. 1993) (upholding arrest  because, although the police lacked probable cause to arrest the  defendant for violation of the concealed-weapon statute that was the  actual reason for the arrest, they had probable cause to arrest him  for violating a separate ordinance requiring that a gun be carried in  a locked container);  United States v. Atkinson, 450 F.2d 835, 838  (5th Cir. 1971) (declining to decide whether an arrest for false  pretenses was legal because the officer had probable cause to arrest  the defendant for operating a vehicle with an invalid license tag); Klingler v. United States, 409 F.2d 299, 303-06 (8th Cir. 1969)  (upholding arrest because, although the police lacked probable  cause to arrest the defendant for vagrancy, the charged offense,  they had probable cause to believe that he had committed robbery); see also Wayne R. LaFave, Search and Seizure  1.4(d) (3d ed.  1996) (collecting cases);  cf. United States v. Dhinsa, 171 F.3d 721,  725 (2d Cir. 1998) (upholding traffic stop on the basis of an observed  traffic violation, notwithstanding detectives' reliance on a different  ground).


11
 In Arkansas v. Sullivan, the Court made clear that Whren  applies not only to civil traffic stops, but to criminal traffic arrests  as well.  121 S. Ct. 1876, 1878 (2001) (reversing suppression of  drug-related evidence and holding that it is irrelevant whether a  traffic-violation arrest was a pretext for a drug search, as long as  there was probable cause for the traffic arrest).


12
 Bookhardt also argues that even if Whren does apply, it still  requires the government to show that there was probable cause to  believe he was "driving with an expired licence," albeit based upon  objective circumstances rather than the officer's subjective belief. Appellee's Br. at 14.  This formulation, however, misapprehends  Whren because, contrary to the rule in that case, it focuses on the  officer's subjective motivation for making the arrest--that is, his  belief that Bookhardt had violated the prohibition on driving with  an expired license.


13
 In United States v. Robinson--a case in which the defendant,  much like Bookhardt, was arrested for the offense of driving while  his license was revoked--the Court also made clear that the applicability of these historical justifications need not be litigated on a  case-by-case basis.  "The authority to search the person incident to  a lawful custodial arrest," the Court held, "does not depend on what  a court may later decide was the probability in a particular arrest  situation that weapons or evidence would in fact be found upon the  person of the suspect." 414 U.S. at 235;  accord Belton, 453 U.S. at  461.


14
 Accord United States v. McLaughlin, 170 F.3d 889, 891 & n.2  (9th Cir. 1999) (holding Knowles inapplicable to cases in which  defendants are arrested).


15
 Recodified in 2001 as D.C. Code  50-2201.04(b) & (c).